Case 1:18-cr-00183-REB-DW Document 36 Filed 10/30/18 USDC Colorado Page 1 of 2




                          IN THE UNITED STATES DISTRICT COURT
                             FOR THE DISTRICT OF COLORADO
                                 Judge Robert E. Blackburn

 Criminal Case No. 18-cr-00183-REB-DW

 UNITED STATES OF AMERICA,

         Plaintiff,

 v.

 1. WILLIAM WHITTINGTON,

         Defendant.


                         ORDER GRANTING MOTION TO RESTRICT

 Blackburn, J.

         The matter before me is Defendant’s Motion to Restrict Public Access [#30],1

 filed October 5, 2018. The requirements of D.C.COLO.LCrR 47.1 have been satisfied.

 A showing of compelling reasons has been made. No objections have been filed.

 Thus, CM/ECF document [#31], filed October 5, 2018, is entitled to Level 1 restriction as

 defined by D.C.COLO.LCrR 47.1(b). (“Level 1 limits access to the parties and the

 court.”)

         THEREFORE, IT IS ORDERED as follows:

         1. That the Defendant’s Motion to Restrict Public Access [#30], filed October

 5, 2018, is granted; and

         2. That CM/ECF document [#31], filed October 5, 2018,, shall be maintained



         1
            “[#30]” is an example of the convention I use to identify the docket number assigned to a
 specific paper by the court’s case management and electronic case filing system (CM/ECF). I use this
 convention throughout this order.
Case 1:18-cr-00183-REB-DW Document 36 Filed 10/30/18 USDC Colorado Page 2 of 2




 under Level 1 restriction as defined by D.C.COLO.LCrR 47.1(b).

       Dated October 30, 2018, at Denver, Colorado.

                                               BY THE COURT:




                                           2
